Citation Nr: 1022289	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-13 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for cervical spine degenerative disc disease C5-6 
and C6-7 with spondylosis and lumbar spine degenerative 
arthritic changes L4-5 and L5-S1, prior to June 4, 2007.

2.  Entitlement to a disability rating for degenerative disc 
disease of the cervical spine, with spondylosis, in excess of 
10 percent, since June 4, 2007.

3.  Entitlement to a disability rating for degenerative joint 
disease of the lumbosacral spine, in excess of 10 percent, 
since June 4, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran retired in May 2005 after more than 20 years of 
active military service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran requested a hearing with RO personnel; in 
November 2007 he elected, and was afforded, an informal 
conference.  

The Veteran also perfected an appeal as to a claim for 
service connection for a left shoulder condition.  In a July 
2008 rating decision the RO granted service connection for 
left shoulder strain, representing a full grant of the 
benefit sought.  


FINDINGS OF FACT

1.  Prior to June 4, 2007, the Veteran's cervical spine and 
lumbar spine disabilities were manifested by occasional pain 
and mildly restricted lumbar spine range of motion, but no 
limitation of motion in the cervical spine.  

2.  Since June 4, 2007, the Veteran's cervical spine 
disability has been manifest by pain and some limitation of 
motion, but with forward flexion greater than 30 degrees and 
a combined range of motion greater than 170 degrees.

3.  Since June 4, 2007, the Veteran's lumbar spine disability 
has been manifest by pain and some limitation of motion, but 
with forward flexion greater than 60 degrees and a combined 
range of motion greater than 120 degrees.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for cervical spine degenerative disc disease C5-6 and 
C6-7 with spondylosis and lumbar spine degenerative arthritic 
changes L4-5 and L5-S1, prior to June 4, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2009).

2.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine, with 
spondylosis, from June 4, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2009).

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine, from 
June 4, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the Veteran was provided notice concerning 
information and evidence needed to support his claims as part 
of the Benefits Delivery at Discharge Program.  He signed an 
acknowledgement form in January 2005 and indicated that he 
had no additional evidence to give VA to substantiate his 
claims.  A March 2006 letter advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  A 
February 2008 letter provided similar information, advising 
the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability and the effect 
that the disability has on his employment.  The notice also 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a disability 
evaluation.  The case was last adjudicated in July 2008.

In any event, the Veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for cervical spine degenerative disc disease C5-6 and C6-7 
with spondylosis and lumbar spine degenerative arthritic 
changes L4-5 and L5-S1.  In Dingess, the United States Court 
of Appeals for Veterans Claims (Court) held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2009).  Thus, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service- 
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  A 20 percent rating may be assigned for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  
Diagnostic Code 5003 provides that degenerative arthritis 
that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  The 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id. at Note 1.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
in relevant parts:  

A 10 percent evaluation will be assigned for 
forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined 
range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward 
flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine.  

A 40 percent evaluation requires evidence of 
unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100 percent rating requires evidence of 
unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of 


spinal motion provided in this note are the maximum 
that can be used for calculation of the combined 
range of motion.  

38 C.F.R. § 4.71a (2009).

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  The 
Formula allows for 10, 20, 40 and 60 percent ratings based on 
the number of incapacitating episodes during the past 12 
months.  An incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id., Note 1.  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Historically, the Veteran was awarded service connection for 
cervical spine degenerative disc disease C5-6 and C6-7 with 
spondylosis and lumbar spine degenerative arthritic changes 
L4-5 and L5-S1, and a single 10 percent rating was assigned, 
effective June 1, 2005.  In July 2008, the RO assigned two 
separate 10 percent ratings, one for degenerative disc 
disease of the cervical spine, with spondylosis, and one for 
degenerative joint disease of the lumbosacral spine, both 
effective June 4, 2007.  

The Veteran asserts that his disabilities are worse than 
currently evaluated.  He reports having pain and stiffness in 
his neck and back.  X-rays during service show degenerative 
changes in the lumbar spine.  

The Veteran was afforded a VA contract examination in 
February 2005, prior to his retirement from service.  At that 
time he reported popping and pain in his neck at times over 
the last 18 years.  He also noted a locking in the lower back 
at times.  There was no pain on palpation of the neck.  Gait 
was normal.  The curvature of the cervical and lumbar spine 
was maintained and paraspinal muscles were not in spasm.  
There was no atrophy or radiation of pain.  Cervical range of 
motion was full and without pain.  The examiner noted that 
the lumbar spine range of motion was mildly restricted, 
although a full range of motion was subsequently reported.  
Pain, weakness, lack of endurance, fatigue and incoordination 
did not impact further upon the range of motion.  
Degenerative disc disease of the cervical spine was noted on 
X-ray.  

In November 2006, the Veteran had magnetic resonance imaging 
(MRI) and X-ray of his cervical and lumbar spines performed.  
Regarding the cervical spine, the report noted multilevel 
disc disease of the cervical spine with a posterior right-
sided disc protrusion at C3-4, a posterior left sided disc 
protrusion, posterior bony bar formation at C6-7, and 
multilevel cord deformity and foraminal stenosis.  Regarding 
the lumbar spine, the report noted mild bilateral facet 
degenerative joint disease L5-S1 and to a lesser extent L4-5.  
There was no lumbar stenosis.

During a VA physical medicine and rehabilitation consultation 
on June 4, 2007 the Veteran reported intermittent neck and 
shoulder pain, which began in the early 1990's.  He also had 
low back pain.  On examination, the Veteran had a normal 
spinal curvature.  Lumbar flexion was to 90 degrees, but 
there was some discomfort on arising.  Extension was to 15 
degrees with discomfort at end-range.  Trunk side bending to 
the left was good, but there was a marked decrease in lateral 
lumbar motion on the right.  Neck flexion was full, but 
extension was reportedly restricted to 75 degrees (this 
appears to be a typographical error as normal extension of 
the neck is from zero to 45 degrees).  Neck side bending and 
head rotation were good.  Passive cervical range of motion 
was tight in neck flexion and left rotation, signifying a 
tight left trapezius.  The impression was that the Veteran 
had cervical disc disease with associated chronic left 
trapezius myofascial pain.  The Board notes that service 
connection has been awarded for left shoulder strain and the 
rating for that disability is not at issue in this case.  See 
38 C.F.R. § 4.14 (2009) (the evaluation of the same 
manifestation or disability under different diagnoses is to 
be avoided).

The Veteran was afforded a VA spine examination in January 
2008.  He reported lumbar pain radiating into the extremities 
and cervical pain posteriorly radiating into the left 
trapezius muscle and shoulder area.  He had no problems with 
his activities of daily living, no incapacitating episodes in 
the past year, and had not missed any work except for 
appointments.  On examination, forward flexion of the 
cervical spine was to 35 degrees.  Extension of the cervical 
spine was to 30 degrees; lateral flexion to 40 degrees on the 
left and 30 degrees on the right; and rotation to 40 degrees 
on the left and 70 degrees on the right.  Forward flexion of 
the dorsolumbar spine was to 70 degrees; extension was to 25 
degrees; lateral flexion to 20 degrees and rotation to 30 
degrees.  There was pain on movement, but no fatigue, 
weakness, or lack of endurance.  Repetitive motion did not 
increase the loss of range of motion.  There was no spasm, 
atrophy, postural abnormalities or fixed abnormalities.  The 
diagnoses were degenerative disc disease of the cervical 
spine and degenerative joint disease of the lumbosacral 
spine.  

Initially, the Board notes that no periods of incapacitating 
episodes caused by intervertebral disc disease are shown by 
medical evidence or reported by the Veteran.  Thus, rating 
based on Diagnostic Code 5243 is not appropriate in this 
case.  Likewise, no neurological disability caused by the 
cervical or lumbar spine disabilities is shown, and no 
separate rating for neurological manifestations of either 
disability is warranted.

Prior to June 4, 2007, there was no limitation of cervical 
spine range of motion and only mild restriction, at most, of 
lumbar spine range of motion.  As arthritis of the lumbar 
spine was shown on X-ray, and the Veteran had some limitation 
of motion of the lumbar spine, a 10 percent disability 
evaluation would be warranted for his lumbar spine disability 
prior to June 4, 2007.  A rating in excess of 10 percent 
would not be warranted as lumbar motion was only mildly 
restricted.  In fact, at the 2005 VA examination reported 
range of motion of the lumbar spine was full.  Abnormal gait 
and abnormal spinal contour of the lumbar spine are not 
shown, nor are muscle spasm or guarding severe enough to 
result in these types of abnormalities.  

As noted above, no limitation of cervical motion is shown 
prior to June 4, 2007.  The medical evidence also does not 
show muscle spasm, guarding, localized tenderness or 
vertebral body fracture with loss of 50 percent of more of 
height.  There was no pain on palpation of the neck on 
examination in 2005.  The examiner also noted that no spinous 
process tenderness was elicited.  Hence, a separate 
compensable rating is not warranted for the Veteran's 
cervical spine disability prior to June 4, 2007.  

In addition, although the Veteran reported sporadic 
exacerbations in his neck disability, incapacitating 
exacerbations have not been objectively shown.  The Veteran's 
service treatment records during the year prior to discharge 
note the Veteran complained of neck pain in November 2004, 
but he had full, active range of motion at that time.  No 
treatment for neck or low back pain was shown in the 2005 
service treatment records.  Moreover in the 2008 VA 
examination the Veteran reported that he had not lost any 
time from work.  Thus, the evidence does not reflect the 
Veteran suffered from incapacitating exacerbations of 
osteoarthritis to support a 20 percent rating under 
Diagnostic Code 5003.  For these reasons, a rating in excess 
of 10 percent for the cervical and lumbar spine disabilities, 
prior to June 4, 2007, is not warranted.  

Starting June 4, 2007, the medical evidence shows limitation 
of both cervical and lumbar ranges of motion.  Cervical spine 
range of motion was limited to, at most:  35 degrees of 
forward flexion, 30 degrees of extension, 40 degrees of left 
lateral flexion, 30 degrees of right lateral flexion, 40 
degrees of left rotation, and 70 degrees of right rotation.  
The combined range of motion of the cervical spine is 245 
degrees.  While the range of motion is limited, it is not 
limited to the degree required for a rating in excess of 10 
percent.  Lumbar spine range of motion was limited to, at 
most:  70 degrees of forward flexion, 15 degrees of 
extension, 20 degrees of left and right lateral flexion, and 
30 degrees of left and right rotation.  The combined range of 
motion of the lumbar spine is 185 degrees.  The limitation of 
the lumbar spine motion also does not rise to the level 
required for a higher rating.  In 2008, the VA examiner 
specifically noted that there was no muscle spasm; guarding 
also has not been shown.  Thus, the criteria for ratings in 
excess of 10 percent for the Veteran's cervical and lumbar 
spine disabilities are not met at any time since June 4, 
2007.  

Even considering the Veteran's subjective complaints of pain, 
the medical evidence of record does not show any additional 
limitation of motion or functional impairment that would 
support evaluations higher than those presently assigned.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his cervical and lumbar spine 
disabilities.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims for 
disability ratings higher than those already assigned.  See 
Fenderson, supra.

The Board has also considered whether during the course of 
this appeal the Veteran's cervical and lumbar spine 
disabilities presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's cervical and lumbar spine disabilities.  The 
threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for consideration of greater 
disability and symptoms than currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extra-schedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for cervical spine degenerative disc disease C5-6 and 
C6-7 with spondylosis and lumbar spine degenerative arthritic 
changes L4-5 and L5-S1, prior to June 4, 2007, is denied.

Entitlement to a disability rating for degenerative disc 
disease of the cervical spine, with spondylosis, in excess of 
10 percent, since June 4, 2007, is denied.

Entitlement to a disability rating for degenerative joint 
disease of the lumbosacral spine in excess of 10 percent, 
since June 4, 2007, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


